         Case 2:05-cr-06030-EFS     ECF No. 110   filed 04/30/20   PageID.266 Page 1 of 3




1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON



3                                                                   Apr 30, 2020
                                                                        SEAN F. MCAVOY, CLERK

4                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                    No.   2:05-CR-6030-EFS-1

7                                 Plaintiff,

8                  v.                             ORDER DENYING DEFENDANT’S
                                                  PETITION FOR WRIT OF AUDITA
9    TERRO L. BELL,                               QUERELA AND MOTION FOR
                                                  APPOINTMENT OF COUNSEL
10                                Defendant.

11

12

13           Before the Court are Defendant Terro L. Bell’s Petition for Writ of Audita

14   Querela, ECF 106, and related motion for appointment of counsel, ECF No. 107.

15   Defendant asks the Court to reduce his sentence pursuant to the First Step Act and

16   the Fair Sentencing Act.1 On April 21, 2006, in the Eastern District of Washington,

17   Defendant pled guilty to Distribution of a Controlled Substance, Cocaine Base, in

18   violation of 21 U.S.C. § 841 and was sentenced to 60 months imprisonment followed

19   by 4 years of supervised release.2 In 2009, Defendant was released from federal

20

21   1   ECF No. 106.
22   2   ECF No. 91.




                                                                         Order— Page 1 of 3
         Case 2:05-cr-06030-EFS    ECF No. 110    filed 04/30/20   PageID.267 Page 2 of 3




1    custody and supervised release commenced. On December 16, 2009, jurisdiction of

2    Defendant’s supervised release was transferred to the Western District of

3    Washington.3 On October 9, 2009, Defendant’s supervised release was terminated.4

4    Because Defendant completed serving his sentence, including Defendant’s

5    supervised release term, in the instant case, the issues raised in Defendant’s petition

6    are moot and the Court lacks jurisdiction to reduce Defendant’s sentence in his 2006

7    conviction.5

8             Defendant avers that in 2016, he was charged in the District of North Dakota

9    with conspiracy to possess methamphetamine with intent to distribute and

10   sentenced, as a career offender, to 180 months imprisonment. For Defendant to seek

11   relief from his 2016 sentence, he must seek relief from the District of North Dakota.6

12            IT IS HEREBY ORDERED:

13            1.    Defendant’s Petition for Writ of Audita Querela, ECF No. 106, is

14                  DENIED as moot.

15            2.    Defendant’s Motion for Appointment of Counsel, ECF No. 107, is

16                  DENIED.

17

18

19   3   ECF No. 99.
20   4   Case No. 2:09-CR-00425-JLR.
21   5   See United States v. D.M., 869 F.3d 1133, 1137 (9th Cir. 2017).
22   6   See 28 U.S.C. § 2255.




                                                                           Order— Page 2 of 3
      Case 2:05-cr-06030-EFS     ECF No. 110    filed 04/30/20   PageID.268 Page 3 of 3




1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to Defendant and all counsel.

3          DATED this     30th   day of April 2020.

4

5                                  s/Edward F. Shea

6                                   EDWARD F. SHEA
                            Senior United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                                                      Order— Page 3 of 3
